

Exhibit 10.25
Executive Compensation Notification
Chief Financial Officer




Fiscal 2021 Compensation Program of Chief Financial Officer


Fiscal 2021 Base Salary and Other Compensation: The table below sets forth the
fiscal 2021 base salary and bonus for Mr. Wheat.



Annual Base SalaryDiscretionary BonusName Office Fiscal 2021Fiscal 2021Bill W.
Wheat
Executive Vice President and CFO
$500,000See Below



Discretionary Bonus and Other Long-Term Benefits: The Board of Directors may
award discretionary bonuses to Mr. Wheat based on his performance in fiscal
2021. In addition, Mr. Wheat may participate in two separate deferred
compensation plans. The first plan allows the executive to make voluntary income
deferrals. The second plan is a promise by the Company to pay benefits to the
executive. If the executive is employed by the Company on the last day of the
fiscal year (for example September 30, 2021), then the Company will establish a
liability equal to 10% of his annual base salary as of the first day of the
fiscal year (for example October 1, 2020). This liability will accrue earnings
in future years at a rate established by the administrative committee.


Performance Restricted Stock Units: On November 3, 2020, the Compensation
Committee approved an award of performance restricted stock units (“Performance
RSUs”) pursuant to the Company's 2006 Stock Incentive Plan, as amended and
restated ("2006 Plan"), to Mr. Wheat in the following amount:

Name Office Target Number of Performance
Restricted Stock UnitsBill W. Wheat
Executive Vice President and CFO
30,000



The Performance RSUs relate to a three-year performance period beginning on
October 1, 2020 and ending on September 30, 2023 (the “2023 Performance
Period”). The Performance RSUs will vest if four performance goals are
satisfied. The four performance goals are relative total shareholder return
(“TSR”), relative return on investment (“ROI”), relative selling, general and
administrative expense containment (“SG&A”) and relative gross profit (“GP”)
(collectively, the “Performance Goals”). Each Performance Goal is weighted
twenty-five percent (25%) of the target number of Performance RSUs. The target
number of Performance RSUs may be increased to a maximum number of 60,000 for
Mr. Wheat upon maximum achievement of each of the four Performance Goals and
decreased to a minimum number of zero upon minimum achievement of each of the
four Performance Goals based on relative performance to the Company's peer group
or the S&P 500 Index TSR, as applicable.









